Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 1 of 10


                                                                     6+$: 7,027+< $/$1
   3$/06 :(67 +263,7$/                                              REDACTED                    (5
                                                                    REDACTED
                                                                                    &KULVWLDQ -HDQQRW 0'
                                                                     '2%      REDACTE
                                                                                                  \    0
                                                                     05      REDACTED




                      &RQGLWLRQV RI $GPLVVLRQ DQG &RQVHQW IRU 2XWSDWLHQW &DUH
    ,Q WKLV GRFXPHQW3DWLHQW PHDQV WKH SHUVRQ UHFHLYLQJ WUHDWPHQW ³3DWLHQW 5HSUHVHQWDWLYH´ PHDQV DQ\
    SHUVRQ DFWLQJ RQ EHKDOI RI WKH 3DWLHQW DQG VLJQLQJ DV WKH 3DWLHQW¶V UHSUHVHQWDWLYH 8VH RI WKH ZRUG ³,´
    ³\RX´ ³\RXU´ RU ³PH´ PD\ LQ FRQWH[W LQFOXGH ERWK WKH 3DWLHQW DQG WKH 3DWLHQW 5HSUHVHQWDWLYH :LWK
    UHVSHFW WR ILQDQFLDO REOLJDWLRQV ³,´ RU ³PH´ PD\ DOVR GHSHQGLQJ RQ WKH FRQWH[W PHDQ ILQDQFLDO JXDUDQWRU
    ³*XDUDQWRU´

    ³3URYLGHU´ PHDQV WKH KRVSLWDO DQG PD\ LQFOXGH KHDOWKFDUH SURIHVVLRQDOV RQ WKH KRVSLWDO¶V VWDII DQGRU
    KRVSLWDOEDVHG SK\VLFLDQV ZKLFK LQFOXGH EXW DUH QRW OLPLWHG WR (PHUJHQF\ 'HSDUWPHQW 3K\VLFLDQV
    3DWKRORJLVWV 5DGLRORJLVWV $QHVWKHVLRORJLVWV +RVSLWDOLVWV FHUWDLQ RWKHU OLFHQVHG LQGHSHQGHQW
    SUDFWLWLRQHUV DQG DQ\ DXWKRUL]HG DJHQWV FRQWUDFWRUV DIILOLDWHV VXFFHVVRUV RU DVVLJQHHV DFWLQJ RQ WKHLU
    EHKDOI

   /HJDO 5HODWLRQVKLS EHWZHHQ +RVSLWDO DQG 3K\VLFLDQV 0RVW RU DOO RI WKH SK\VLFLDQV SHUIRUPLQJ VHUYLFHV
   LQ WKH KRVSLWDO DUH LQGHSHQGHQW DQG DUH QRW KRVSLWDO DJHQWV RU HPSOR\HHV ,QGHSHQGHQW SK\VLFLDQV DUH
   UHVSRQVLEOH IRU WKHLU RZQ DFWLRQV DQG WKH KRVSLWDO VKDOO QRW EH OLDEOH IRU WKH DFWV RU RPLVVLRQV RI DQ\ VXFK
   LQGHSHQGHQW SK\VLFLDQV
 &RQVHQW WR 7UHDWPHQW , FRQVHQW WR WKH SURFHGXUHV ZKLFK PD\ EH SHUIRUPHG GXULQJ WKLV
   KRVSLWDOL]DWLRQ RU GXULQJ DQ RXWSDWLHQW HSLVRGH RI FDUH LQFOXGLQJ EXW QRW OLPLWHG WR HPHUJHQF\ WUHDWPHQW
   RU VHUYLFHV DQG ZKLFK PD\ LQFOXGH ODERUDWRU\ SURFHGXUHV [UD\ H[DPLQDWLRQ GLDJQRVWLF SURFHGXUHV
   PHGLFDO QXUVLQJ RU VXUJLFDO WUHDWPHQW RU SURFHGXUHV DQHVWKHVLD RU KRVSLWDO VHUYLFHV UHQGHUHG DV RUGHUHG
   E\ WKH 3URYLGHU , FRQVHQW WR DOORZLQJ VWXGHQWV DV SDUW RI WKHLU WUDLQLQJ LQ KHDOWK FDUH HGXFDWLRQ WR
   SDUWLFLSDWH LQ WKH GHOLYHU\ RI P\ PHGLFDO FDUH DQG WUHDWPHQW RU EH REVHUYHUV ZKLOH , UHFHLYH PHGLFDO FDUH
   DQG WUHDWPHQW DW WKH +RVSLWDO DQG WKDW WKHVH VWXGHQWV ZLOO EH VXSHUYLVHG E\ LQVWUXFWRUV DQGRU KRVSLWDO
   VWDII

   'XULQJ \RXU FDUH DW WKH IDFLOLW\ ELRORJLFDO VDPSOHV VXFK DV EORRG DQG WLVVXH VDPSOHV PLJKW EH FROOHFWHG
   IURP \RX IRU SXUSRVHV RI \RXU FDUH 6RPHWLPHV DIWHU \RXU YLVLW WKHUH PLJKW EH H[FHVV RU OHIWRYHU
   ELRORJLFDO VDPSOHV QR ORQJHU QHHGHG IRU \RXU FDUH 7KHVH VDPSOHV DUH XVXDOO\ GLVFDUGHG +RZHYHU
   VRPHWLPHV WKHVH VDPSOHV PLJKW EH XVHG IRU UHVHDUFK ZLWKLQ RXU KRVSLWDOV DQG RFFDVLRQDOO\ PDGH DYDLODEOH
   WR UHVHDUFKHUV DW H[WHUQDO JURXSV VXFK DV XQLYHUVLWLHV SULYDWH FRPSDQLHV DGYRFDF\ JURXSV DQG
   JRYHUQPHQW DJHQFLHV 7KH UHVHDUFK FDQ KHOS DQVZHU TXHVWLRQV DERXW WKH FDXVHV RI GLVHDVHV KRZ WR
   SUHYHQW WKHP RU HYHQ KRZ WR WUHDW WKHP 3OHDVH QRWH WKDW IRU WKLV NLQG RI UHVHDUFK L WKHUH PLJKW EH QR
   SUDFWLFDO ZD\ WR LQIRUP \RX DERXW WKH GHWDLOV RU UHVXOWV RI WKH UHVHDUFK HYHQ LI LW LQYROYHV JHQHWLF
   UHVHDUFK  LL JHQHUDOO\ QR UHVXOWV RQ WHVWV SHUIRUPHG RQ \RXU VDPSOHV GXULQJ WKH UHVHDUFK FDQ EH
   UHWXUQHG WR \RX RU HQWHUHG LQWR \RXU KHDOWK UHFRUG LLL LW LV QRW OLNHO\ WKDW \RX ZLOO GLUHFWO\ EHQHILW IURP
   WKH UHVHDUFK DQG LY WKHUH DUH QR SODQV WR FRPSHQVDWH RU UHFRJQL]H \RX IRU XVH RI \RXU VDPSOHV RU DQ\
   GLVFRYHULHV PDGH GXULQJ WKH UHVHDUFK :KHQ WKHVH VDPSOHV DUH XVHG LQ WKLV PDQQHU \RXU SULYDF\ LV
   VDIHJXDUGHG FRQVLVWHQW ZLWK DSSOLFDEOH IHGHUDO DQG VWDWH SULYDF\ ODZV
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 2 of 10


                                                                         6+$: 7,027+< $/$1
        3$/06 :(67 +263,7$/                                              REDACTED                   (5
                                                                                
                                                                         REDACTED
                                                                                             &KULVWLDQ -HDQQRW 0'
                                                                         '2%       REDACTED
                                                                                                       \    0
                                                                         05       REDACTED




      &RQVHQW WR 7UHDWPHQW 8VLQJ 7HOHPHGLFLQH , FRQVHQW WR WUHDWPHQW LQYROYLQJ WKH XVH RI HOHFWURQLF
        FRPPXQLFDWLRQV ³7HOHPHGLFLQH´ WR HQDEOH KHDOWK FDUH SURYLGHUV DW GLIIHUHQW ORFDWLRQV WR VKDUH P\
        LQGLYLGXDO SDWLHQW PHGLFDO LQIRUPDWLRQ IRU GLDJQRVLV WKHUDS\ IROORZXS DQGRU HGXFDWLRQ SXUSRVHV
        , FRQVHQW WR IRUZDUGLQJ P\ LQIRUPDWLRQ WR D WKLUG SDUW\ DV QHHGHG WR UHFHLYH 7HOHPHGLFLQH VHUYLFHV
        DQG , XQGHUVWDQG WKDW H[LVWLQJ FRQILGHQWLDOLW\ SURWHFWLRQV DSSO\ , DFNQRZOHGJH WKDW ZKLOH
        7HOHPHGLFLQH FDQ EH XVHG WR SURYLGH LPSURYHG DFFHVV WR FDUH DV ZLWK DQ\ PHGLFDO SURFHGXUH WKHUH
        DUH SRWHQWLDO ULVNV DQG QR UHVXOWV FDQ EH JXDUDQWHHG RU DVVXUHG 7KHVH ULVNV LQFOXGH EXW DUH QRW
        OLPLWHG WR WHFKQLFDO SUREOHPV ZLWK WKH LQIRUPDWLRQ WUDQVPLVVLRQ RU HTXLSPHQW IDLOXUHV WKDW FRXOG
        UHVXOW LQ ORVW LQIRUPDWLRQ RU GHOD\V LQ WUHDWPHQW , XQGHUVWDQG WKDW , KDYH D ULJKW WR ZLWKKROG RU
        ZLWKGUDZ P\ FRQVHQW WR WKH XVH RI 7HOHPHGLFLQH LQ WKH FRXUVH RI P\ FDUH DW DQ\ WLPH ZLWKRXW
        DIIHFWLQJ P\ ULJKW WR IXWXUH WUHDWPHQW DQG ZLWKRXW ULVNLQJ WKH ORVV RU ZLWKGUDZDO RI DQ\ SURJUDP
        EHQHILW WR ZKLFK , ZRXOG RWKHUZLVH EH HQWLWOHG

     &RQVHQW WR 0HGLFDWLRQ 1RW <HW )'$ $SSURYHG DQGRU 0HGLFDWLRQ 3UHSDUHG5HSDFNDJHG E\
       2XWVRXUFLQJ RU &RPSRXQGLQJ                   $V SDUW RI WKH VHUYLFHV SURYLGHG \RX PD\ EH WUHDWHG ZLWK D
       3KDUPDF\
       PHGLFDWLRQ WKDW KDV QRW UHFHLYHG )'$ DSSURYDO <RX PD\ DOVR UHFHLYH D PHGLFDWLRQ WKDW KDV EHHQ
       SUHSDUHG RU UHSDFNDJHG E\ DQ RXWVRXUFLQJ IDFLOLW\ RU FRPSRXQGLQJ SKDUPDF\ &HUWDLQ PHGLFDWLRQV IRU
       ZKLFK WKHUH DUH QR DOWHUQDWLYHV RU ZKLFK \RXU SK\VLFLDQ UHFRPPHQGV PD\ EH QHFHVVDU\ IRU SRWHQWLDOO\
       OLIHVDYLQJ WUHDWPHQW

 &RQVHQW WR 3KRWRJUDSKV DQG 9LGHR 'LJLWDO DQG $XGLR 5HFRUGLQJV , FRQVHQW WR SKRWRJUDSKV YLGHR
   GLJLWDO RU DXGLR UHFRUGLQJV DQGRU LPDJHV RI PH EHLQJ UHFRUGHG IRU SDWLHQW FDUH KHDOWKFDUH RSHUDWLRQV
   VHFXULW\ SXUSRVHV SD\PHQW SXUSRVHV DQGRU WKH KRVSLWDO¶V TXDOLW\ LPSURYHPHQW DQGRU ULVN PDQDJHPHQW
   DFWLYLWLHV , XQGHUVWDQG WKDW WKH IDFLOLW\ UHWDLQV WKH RZQHUVKLS ULJKWV WR WKH LPDJHV DQGRU UHFRUGLQJV ,
   ZLOO EH DOORZHG WR UHTXHVW DFFHVV WR RU FRSLHV RI WKH LPDJHV DQGRU UHFRUGLQJV ZKHQ WHFKQRORJLFDOO\
   IHDVLEOH XQOHVV RWKHUZLVH SURKLELWHG E\ ODZ , XQGHUVWDQG WKDW WKHVH LPDJHV DQGRU UHFRUGLQJV ZLOO EH
   VHFXUHO\ VWRUHG DQG SURWHFWHG ,PDJHV DQGRU UHFRUGLQJV LQ ZKLFK , DP LGHQWLILHG ZLOO QRW EH UHOHDVHG
   DQGRU XVHG RXWVLGH RI WKH IDFLOLW\ ZLWKRXW D VSHFLILF ZULWWHQ DXWKRUL]DWLRQ IURP PH RU P\ OHJDO
   UHSUHVHQWDWLYH XQOHVV RWKHUZLVH UHTXLUHG E\ ODZ

     )LQDQFLDO $JUHHPHQW ,Q FRQVLGHUDWLRQ RI WKH VHUYLFHV WR EH UHQGHUHG WR 3DWLHQW 3DWLHQW RU *XDUDQWRU
      LQGLYLGXDOO\ SURPLVHV WR SD\ WKH 3DWLHQW¶V DFFRXQW DW WKH UDWHV VWDWHG LQ WKH KRVSLWDO¶V SULFH OLVW NQRZQ DV
      WKH ³&KDUJH 0DVWHU´ HIIHFWLYH RQ WKH GDWH WKH FKDUJH LV SURFHVVHG IRU WKH VHUYLFH SURYLGHG ZKLFK UDWHV
      DUH KHUHE\ H[SUHVVO\ LQFRUSRUDWHG E\ UHIHUHQFH DV WKH SULFH WHUP RI WKLV DJUHHPHQW WR SD\ WKH 3DWLHQW¶V
      DFFRXQW 6RPH VSHFLDO LWHPV ZLOO EH SULFHG VHSDUDWHO\ LI WKHUH LV QR SULFH OLVWHG RQ WKH &KDUJH 0DVWHU
      $Q HVWLPDWH RI WKH DQWLFLSDWHG FKDUJHV IRU VHUYLFHV WR EH SURYLGHG WR WKH 3DWLHQW LV DYDLODEOH XSRQ UHTXHVW
      IURP WKH KRVSLWDO (VWLPDWHV PD\ YDU\ VLJQLILFDQWO\ IURP WKH ILQDO FKDUJHV EDVHG RQ D YDULHW\ RI IDFWRUV
      LQFOXGLQJ EXW QRW OLPLWHG WR WKH FRXUVH RI WUHDWPHQW LQWHQVLW\ RI FDUH SK\VLFLDQ SUDFWLFHV DQG WKH
      QHFHVVLW\ RI SURYLGLQJ DGGLWLRQDO JRRGV DQG VHUYLFHV
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 3 of 10


                                                                       6+$: 7,027+< $/$1
     3$/06 :(67 +263,7$/                                               REDACTED                    (5
                                                                              
                                                                       REDACTED
                                                                                            &KULVWLDQ -HDQQRW 0'
                                                                       '2%       REDACTE
                                                                                                     \    0
                                                                       05       REDACTED




     3URIHVVLRQDO VHUYLFHV UHQGHUHG E\ LQGHSHQGHQW FRQWUDFWRUV DUH QRW SDUW RI WKH KRVSLWDO ELOO
     7KHVH VHUYLFHV ZLOO EH ELOOHG WR WKH 3DWLHQW VHSDUDWHO\ , XQGHUVWDQG WKDW SK\VLFLDQV RU RWKHU KHDOWK
     FDUH SURIHVVLRQDOV PD\ EH FDOOHG XSRQ WR SURYLGH FDUH RU VHUYLFHV WR PH RU RQ P\ EHKDOI EXW WKDW ,
     PD\ QRW DFWXDOO\ VHH RU EH H[DPLQHG E\ DOO SK\VLFLDQV RU KHDOWK FDUH SURIHVVLRQDOV SDUWLFLSDWLQJ LQ
     P\ FDUH IRU H[DPSOH , PD\ QRW VHH SK\VLFLDQV SURYLGLQJ UDGLRORJ\ SDWKRORJ\ (.* LQWHUSUHWDWLRQ
     DQG DQHVWKHVLRORJ\ VHUYLFHV , XQGHUVWDQG WKDW LQ PRVW LQVWDQFHV WKHUH ZLOO EH D VHSDUDWH FKDUJH IRU
     SURIHVVLRQDO VHUYLFHV UHQGHUHG E\ SK\VLFLDQV WR PH RU RQ P\ EHKDOI DQG WKDW , ZLOO UHFHLYH D ELOO IRU
     WKHVH SURIHVVLRQDO VHUYLFHV WKDW LV VHSDUDWH IURP WKH ELOO IRU KRVSLWDO VHUYLFHV
     7KH KRVSLWDO ZLOO SURYLGH D PHGLFDO VFUHHQLQJ H[DPLQDWLRQ DV UHTXLUHG WR DOO 3DWLHQWV ZKR DUH VHHNLQJ
     PHGLFDO VHUYLFHV WR GHWHUPLQH LI WKHUH LV DQ HPHUJHQF\ PHGLFDO FRQGLWLRQ ZLWKRXW UHJDUG WR WKH 3DWLHQW¶V
     DELOLW\ WR SD\ ,I WKHUH LV DQ HPHUJHQF\ PHGLFDO FRQGLWLRQ WKH KRVSLWDO ZLOO SURYLGH VWDELOL]LQJ WUHDWPHQW
     ZLWKLQ LWV FDSDFLW\ +RZHYHU 3DWLHQW DQG *XDUDQWRU XQGHUVWDQG WKDW LI 3DWLHQW GRHV QRW TXDOLI\ XQGHU WKH
     KRVSLWDO¶V FKDULW\ FDUH SROLF\ RU RWKHU DSSOLFDEOH SROLF\ 3DWLHQW RU *XDUDQWRU LV QRW UHOLHYHG RI KLVKHU
     REOLJDWLRQ WR SD\ IRU WKHVH VHUYLFHV
     ,I VXSSOLHV DQG VHUYLFHV DUH SURYLGHG WR 3DWLHQW ZKR KDV FRYHUDJH WKURXJK D JRYHUQPHQWDO SURJUDP RU
     WKURXJK FHUWDLQ SULYDWH KHDOWK LQVXUDQFH SODQV WKH KRVSLWDO PD\ DFFHSW D GLVFRXQWHG SD\PHQW IRU WKRVH
     VXSSOLHV DQG VHUYLFHV ,Q WKLV HYHQW DQ\ SD\PHQW UHTXLUHG IURP WKH 3DWLHQW RU *XDUDQWRU ZLOO EH
     GHWHUPLQHG E\ WKH WHUPV RI WKH JRYHUQPHQWDO SURJUDP RU SULYDWH KHDOWK LQVXUDQFH SODQ ,I WKH 3DWLHQW LV
     XQLQVXUHG DQG QRW FRYHUHG E\ D JRYHUQPHQWDO SURJUDP WKH 3DWLHQW PD\ EH HOLJLEOH WR KDYH KLV RU KHU
     DFFRXQW GLVFRXQWHG RU IRUJLYHQ XQGHU WKH KRVSLWDO¶V XQLQVXUHG GLVFRXQW RU FKDULW\ FDUH SURJUDPV LQ HIIHFW
     DW WKH WLPH RI WUHDWPHQW , XQGHUVWDQG WKDW , PD\ UHTXHVW LQIRUPDWLRQ DERXW WKHVH SURJUDPV IURP WKH
     KRVSLWDO

     , DOVR XQGHUVWDQG WKDW DV D FRXUWHV\ WR PH WKH KRVSLWDO PD\ ELOO DQ LQVXUDQFH FRPSDQ\ RIIHULQJ
     FRYHUDJH EXW PD\ QRW EH REOLJDWHG WR GR VR 5HJDUGOHVV , DJUHH WKDW H[FHSW ZKHUH SURKLELWHG E\ ODZ
     WKH ILQDQFLDO UHVSRQVLELOLW\ IRU WKH VHUYLFHV UHQGHUHG EHORQJV WR PH WKH 3DWLHQW RU *XDUDQWRU , DJUHH WR
     SD\ IRU VHUYLFHV WKDW DUH QRW FRYHUHG DQG FRYHUHG FKDUJHV QRW SDLG LQ IXOO E\ LQVXUDQFH FRYHUDJH
     LQFOXGLQJ EXW QRW OLPLWHG WR FRLQVXUDQFH GHGXFWLEOHV QRQFRYHUHG EHQHILWV GXH WR SROLF\ OLPLWV RU
     SROLF\ H[FOXVLRQV RU IDLOXUH WR FRPSO\ ZLWK LQVXUDQFH SODQ UHTXLUHPHQWV

   7KLUG 3DUW\ &ROOHFWLRQ , DFNQRZOHGJH WKDW WKH 3URYLGHUV PD\ XWLOL]H WKH VHUYLFHV RI D WKLUG SDUW\
     %XVLQHVV $VVRFLDWH RU DIILOLDWHG HQWLW\ DV DQ H[WHQGHG EXVLQHVV RIILFH ³(%2 6HUYLFHU´ IRU PHGLFDO
     DFFRXQW ELOOLQJ DQG VHUYLFLQJ 'XULQJ WKH WLPH WKDW WKH PHGLFDO DFFRXQW LV EHLQJ VHUYLFHG E\ WKH (%2
     6HUYLFHU WKH DFFRXQW VKDOO QRW EH FRQVLGHUHG GHOLQTXHQW SDVW GXH RU LQ GHIDXOW DQG VKDOO QRW EH UHSRUWHG
     WR D FUHGLW EXUHDX RU VXEMHFW WR FROOHFWLRQ OHJDO SURFHHGLQJV :KHQ WKH (%2 6HUYLFHU¶V HIIRUWV WR REWDLQ
     SD\PHQW KDYH EHHQ H[KDXVWHG GXH WR D QXPEHU RI IDFWRUV IRU HJ 3DWLHQW RU *XDUDQWRU¶V IDLOXUH WR SD\
     RU PDNH D SD\PHQW DUUDQJHPHQW DIWHU LQVXUDQFH DGMXVWPHQWV DQG SD\PHQWV KDYH EHHQ FUHGLWHG DQGRU
     WKH LQVXUHU¶V GHQLDO RI FODLP V RU EHQHILWV LV UHFHLYHG  WKH (%2 6HUYLFHU ZLOO VHQG D ILQDO QRWLFH OHWWHU
     ZKLFK ZLOO LQFOXGH WKH GDWH WKDW WKH PHGLFDO DFFRXQW PD\ EH UHWXUQHG IURP WKH (%2 6HUYLFHU WR WKH
     3URYLGHU 8SRQ UHWXUQ WR WKH 3URYLGHU E\ WKH (%2 6HUYLFHU WKH 3URYLGHU PD\ SODFH WKH DFFRXQW EDFN
     ZLWK WKH (%2 6HUYLFHU RU DW WKH RSWLRQ RI WKH 3URYLGHU PD\ GHWHUPLQH WKH DFFRXQW WR EH GHOLQTXHQW
     SDVW GXH DQG LQ GHIDXOW
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 4 of 10


                                                                       6+$: 7,027+< $/$1
     3$/06 :(67 +263,7$/                                              REDACTED                    (5
                                                                      REDAC RE
                                                                                      &KULVWLDQ -HDQQRW 0'
                                                                       '2%      REDACTE
                                                                                                    \    0
                                                                       05      REDACTED




     2QFH WKH PHGLFDO DFFRXQW LV GHWHUPLQHG WR EH GHOLQTXHQW LW PD\ EH VXEMHFW WR ODWH IHHV LQWHUHVW DV VWDWHG
     UHIHUUDO WR D FROOHFWLRQ DJHQF\ IRU FROOHFWLRQ DV D GHOLQTXHQW DFFRXQW FUHGLW EXUHDX UHSRUWLQJ DQG
     HQIRUFHPHQW E\ OHJDO SURFHHGLQJV

     , DOVR DJUHH WKDW LI WKH 3URYLGHU LQLWLDWHV FROOHFWLRQ HIIRUWV WR UHFRYHU DPRXQWV RZHG E\ PH RU P\
     *XDUDQWRU WKHQ LQ DGGLWLRQ WR DPRXQWV LQFXUUHG IRU WKH VHUYLFHV UHQGHUHG 3DWLHQW RU *XDUDQWRU ZLOO SD\
     WR WKH H[WHQW SHUPLWWHG E\ ODZ D DQ\ DQG DOO FRVWV LQFXUUHG E\ WKH 3URYLGHU LQ SXUVXLQJ FROOHFWLRQ
     LQFOXGLQJ EXW QRW OLPLWHG WR UHDVRQDEOH DWWRUQH\V¶ IHHV DQG E DQ\ FRXUW FRVWV RU RWKHU FRVWV RI
     OLWLJDWLRQ LQFXUUHG E\ WKH 3URYLGHU


   $VVLJQPHQW RI %HQHILWV 3DWLHQW DVVLJQV DOO RI KLVKHU ULJKWV DQG EHQHILWV XQGHU H[LVWLQJ SROLFLHV RI
     LQVXUDQFH SURYLGLQJ FRYHUDJH DQG SD\PHQW IRU DQ\ DQG DOO H[SHQVHV LQFXUUHG DV D UHVXOW RI VHUYLFHV DQG
     WUHDWPHQW UHQGHUHG E\ WKH 3URYLGHU DQG DXWKRUL]HV GLUHFW SD\PHQW WR WKH 3URYLGHU RI DQ\ LQVXUDQFH
     EHQHILWV RWKHUZLVH SD\DEOH WR RU RQ EHKDOI RI 3DWLHQW IRU WKH KRVSLWDOL]DWLRQ RU IRU RXWSDWLHQW VHUYLFHV
     LQFOXGLQJ HPHUJHQF\ VHUYLFHV LI UHQGHUHG 3DWLHQW XQGHUVWDQGV WKDW DQ\ SD\PHQW UHFHLYHG IURP WKHVH
     SROLFLHV DQGRU SODQV ZLOO EH DSSOLHG WR WKH DPRXQW WKDW 3DWLHQW RU *XDUDQWRU KDV DJUHHG WR SD\ IRU
     VHUYLFHV UHQGHUHG GXULQJ WKLV DGPLVVLRQ DQG WKDW 3URYLGHU ZLOO QRW UHWDLQ EHQHILWV LQ H[FHVV RI WKH
     DPRXQW RZHG WR WKH 3URYLGHU IRU WKH FDUH DQG WUHDWPHQW UHQGHUHG GXULQJ WKH DGPLVVLRQ

     , XQGHUVWDQG WKDW DQ\ KHDOWK LQVXUDQFH SROLFLHV XQGHU ZKLFK , DP FRYHUHG PD\ EH LQ DGGLWLRQ WR RWKHU
     FRYHUDJH RU EHQHILWV RU UHFRYHU\ WR ZKLFK , PD\ EH HQWLWOHG DQG WKDW 3URYLGHU E\ LQLWLDOO\ DFFHSWLQJ
     KHDOWK LQVXUDQFH FRYHUDJH GRHV QRW ZDLYH LWV ULJKWV WR FROOHFW RU DFFHSW DV SD\PHQW LQ IXOO DQ\ SD\PHQW
     PDGH XQGHU GLIIHUHQW FRYHUDJH RU EHQHILWV RU DQ\ RWKHU VRXUFHV RI SD\PHQW WKDW PD\ RU ZLOO FRYHU
     H[SHQVHV LQFXUUHG IRU VHUYLFHV DQG WUHDWPHQW


     , KHUHE\ LUUHYRFDEO\ DSSRLQW WKH 3URYLGHU DV P\ DXWKRUL]HG UHSUHVHQWDWLYH WR SXUVXH DQ\ FODLPV
     SHQDOWLHV DQG DGPLQLVWUDWLYH DQGRU OHJDO UHPHGLHV RQ P\ EHKDOI IRU FROOHFWLRQ DJDLQVW DQ\ UHVSRQVLEOH
     SD\HU HPSOR\HUVSRQVRUHG PHGLFDO EHQHILW SODQV WKLUG SDUW\ OLDELOLW\ FDUULHU RU DQ\ RWKHU UHVSRQVLEOH
     WKLUG SDUW\ ³5HVSRQVLEOH 3DUW\´ IRU DQ\ DQG DOO EHQHILWV GXH PH IRU WKH SD\PHQW RI FKDUJHV DVVRFLDWHG
     ZLWK P\ WUHDWPHQW 7KLV DVVLJQPHQW VKDOO QRW EH FRQVWUXHG DV DQ REOLJDWLRQ RI WKH 3URYLGHUV WR SXUVXH
     DQ\ VXFK ULJKW RI UHFRYHU\ , DFNQRZOHGJH DQG XQGHUVWDQG WKDW , PDLQWDLQ P\ ULJKW RI UHFRYHU\ DJDLQVW
     P\ LQVXUHU RU KHDOWK EHQHILW SODQ DQG WKH IRUHJRLQJ DVVLJQPHQW GRHV QRW GLYHVW PH RI VXFK ULJKW

     , DJUHH WR WDNH DOO DFWLRQV QHFHVVDU\ WR DVVLVW WKH 3URYLGHU LQ FROOHFWLQJ SD\PHQW IURP DQ\ VXFK
     5HVSRQVLEOH 3DUW\ VKRXOG WKH 3URYLGHU V HOHFW WR FROOHFW VXFK SD\PHQW LQFOXGLQJ DOORZLQJ WKH
     3URYLGHU V WR EULQJ VXLW DJDLQVW WKH 5HVSRQVLEOH 3DUW\ LQ P\ QDPH ,I , UHFHLYH SD\PHQW GLUHFWO\ IURP
     DQ\ VRXUFH IRU WKH PHGLFDO FKDUJHV DVVRFLDWHG ZLWK P\ WUHDWPHQW DFNQRZOHGJH WKDW LW LV P\ GXW\ DQG
     UHVSRQVLELOLW\ WR LPPHGLDWHO\ SD\ DQ\ VXFK SD\PHQWV WR WKH 3URYLGHU V 
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 5 of 10


                                                                      6+$: 7,027+< $/$1
      3$/06 :(67 +263,7$/                                             REDACTED                     (5
                                                                      REDACTE
                                                                                       &KULVWLDQ -HDQQRW 0'
                                                                      '2%        REDACTE
                                                                                                     \    0
                                                                      05        REDACTED




    0HGLFDUH 3DWLHQW &HUWLILFDWLRQ DQG $VVLJQPHQW RI %HQHILW , FHUWLI\ WKDW DQ\ LQIRUPDWLRQ , SURYLGH
      LQ DSSO\LQJ IRU SD\PHQW XQGHU 7LWOH ;9,,, 0HGLFDUH RU 7LWOH ;,; 0HGLFDLG RI WKH 6RFLDO
      6HFXULW\ $FW LV FRUUHFW , UHTXHVW SD\PHQW RI DXWKRUL]HG EHQHILWV WR EH PDGH RQ P\ EHKDOI WR WKH KRVSLWDO
      RU KRVSLWDOEDVHG SK\VLFLDQ E\ WKH 0HGLFDUH RU 0HGLFDLG SURJUDP

    3ULYDWH 5RRP , XQGHUVWDQG DQG DJUHH WKDW , DP RU *XDUDQWRU LV UHVSRQVLEOH IRU DQ\ DGGLWLRQDO
      FKDUJHV DVVRFLDWHG ZLWK WKH UHTXHVW DQGRU XVH RI D SULYDWH URRP

    2XWSDWLHQW 0HGLFDUH 3DWLHQWV 0HGLFDUH GRHV QRW SURYLGH FRYHUDJH IRU ³VHOIDGPLQLVWHUHG GUXJV´
      RU GUXJV WKDW \RX QRUPDOO\ WDNH RQ \RXU RZQ ZLWK RQO\ D IHZ OLPLWHG H[FHSWLRQV ,I \RX JHW
      VHOIDGPLQLVWHUHG GUXJV WKDW DUHQ¶W FRYHUHG E\ 0HGLFDUH 3DUW % ZH PD\ ELOO \RX IRU WKH GUXJ +RZHYHU
      LI \RX DUH HQUROOHG LQ D 0HGLFDUH 3DUW ' 'UXJ 3ODQ WKHVH GUXJV PD\ EH FRYHUHG LQ DFFRUGDQFH ZLWK
      0HGLFDUH 3DUW ' 'UXJ 3ODQ HQUROOPHQW PDWHULDOV ,I \RX SD\ IRU WKHVH VHOIDGPLQLVWHUHG GUXJV \RX FDQ
      VXEPLW D FODLP WR \RXU 0HGLFDUH 3DUW ' 'UXJ 3ODQ IRU D SRVVLEOH UHIXQG


    &RPPXQLFDWLRQV $ERXW 0\ +HDOWKFDUH , DXWKRUL]H P\ KHDOWKFDUH LQIRUPDWLRQ WR EH GLVFORVHG IRU
      SXUSRVHV RI FRPPXQLFDWLQJ UHVXOWV ILQGLQJV DQG FDUH GHFLVLRQV WR P\ IDPLO\ PHPEHUV DQG RWKHUV ,
      GHVLJQDWH WR EH UHVSRQVLEOH IRU P\ FDUH , ZLOO SURYLGH WKRVH LQGLYLGXDOV ZLWK D SDVVZRUG RU RWKHU
      YHULILFDWLRQ PHDQV VSHFLILHG E\ WKH KRVSLWDO , DJUHH , PD\ EH FRQWDFWHG E\ WKH 3URYLGHU RU DQ DJHQW RI
      WKH 3URYLGHU RU DQ LQGHSHQGHQW SK\VLFLDQ V RIILFH IRU WKH SXUSRVHV RI VFKHGXOLQJ QHFHVVDU\ IROORZXS
      YLVLWV UHFRPPHQGHG E\ WKH WUHDWLQJ SK\VLFLDQ


 &RQVHQW WR 7HOHSKRQH &DOOV IRU )LQDQFLDO &RPPXQLFDWLRQV , DJUHH WKDW LQ RUGHU IRU \RX RU \RXU
    (%2 6HUYLFHUV DQG FROOHFWLRQ DJHQWV WR VHUYLFH P\ DFFRXQW RU WR FROOHFW DQ\ DPRXQWV , PD\ RZH ,
    H[SUHVVO\ DJUHH DQG FRQVHQW WKDW \RX RU \RXU (%2 6HUYLFHU DQG FROOHFWLRQ DJHQWV PD\ FRQWDFW PH E\
    WHOHSKRQH DW DQ\ WHOHSKRQH QXPEHU , KDYH SURYLGHG RU \RX RU \RXU (%2 6HUYLFHU DQG FROOHFWLRQ DJHQWV
    KDYH REWDLQHG RU DW DQ\ QXPEHU IRUZDUGHG RU WUDQVIHUUHG IURP WKDW QXPEHU UHJDUGLQJ WKH
    KRVSLWDOL]DWLRQ WKH VHUYLFHV UHQGHUHG RU P\ UHODWHG ILQDQFLDO REOLJDWLRQV 0HWKRGV RI FRQWDFW PD\
    LQFOXGH XVLQJ SUHUHFRUGHGDUWLILFLDO YRLFH PHVVDJHV DQGRU XVH RI DQ DXWRPDWLF GLDOLQJ GHYLFH DV
    DSSOLFDEOH
 &RQVHQW WR (PDLO RU 7H[W 8VDJH IRU 'LVFKDUJH ,QVWUXFWLRQV DQG 2WKHU +HDOWKFDUH &RPPXQLFDWLRQV
     ,I DW DQ\ WLPH , SURYLGH WKH 3URYLGHUV DQ HPDLO RU WH[W DGGUHVV DW ZKLFK , PD\ EH FRQWDFWHG , FRQVHQW WR
     UHFHLYLQJ GLVFKDUJH LQVWUXFWLRQV DQG RWKHU KHDOWKFDUH FRPPXQLFDWLRQV DW WKH HPDLO RU WH[W DGGUHVV , KDYH
     SURYLGHG RU \RX RU \RXU (%2 6HUYLFHU KDYH REWDLQHG RU DW DQ\ WH[W QXPEHU IRUZDUGHG RU WUDQVIHUUHG IURP
     WKDW QXPEHU 7KHVH GLVFKDUJH LQVWUXFWLRQV PD\ LQFOXGH EXW QRW EH OLPLWHG WR SRVWRSHUDWLYH LQVWUXFWLRQV
     SK\VLFLDQ IROORZXS LQVWUXFWLRQV GLHWDU\ LQIRUPDWLRQ DQG SUHVFULSWLRQ LQIRUPDWLRQ 7KH RWKHU KHDOWKFDUH
     FRPPXQLFDWLRQV PD\ LQFOXGH EXW DUH QRW OLPLWHG WR FRPPXQLFDWLRQV WR IDPLO\ RU GHVLJQDWHG
     UHSUHVHQWDWLYHV UHJDUGLQJ P\ WUHDWPHQW RU FRQGLWLRQ RU UHPLQGHU PHVVDJHV WR PH UHJDUGLQJ DSSRLQWPHQWV
     IRU PHGLFDO FDUH
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 6 of 10


                                                                      6+$: 7,027+< $/$1
    3$/06 :(67 +263,7$/                                               REDACTED                    (5
                                                                             
                                                                      REDACTED
                                                                                           &KULVWLDQ -HDQQRW 0'
                                                                      '2%       REDACTE
                                                                                                    \    0
                                                                      05       REDACTED




 5HOHDVH RI ,QIRUPDWLRQ , KHUHE\ SHUPLW 3URYLGHUV WR UHOHDVH KHDOWKFDUH LQIRUPDWLRQ IRU SXUSRVHV RI
     WUHDWPHQW SD\PHQW RU KHDOWKFDUH RSHUDWLRQV +HDOWKFDUH LQIRUPDWLRQ UHJDUGLQJ D SULRU DGPLVVLRQ V DW
     RWKHU +&$ DIILOLDWHG IDFLOLWLHV PD\ EH PDGH DYDLODEOH WR VXEVHTXHQW +&$DIILOLDWHG DGPLWWLQJ IDFLOLWLHV WR
     FRRUGLQDWH 3DWLHQW FDUH RU IRU FDVH PDQDJHPHQW SXUSRVHV +HDOWKFDUH LQIRUPDWLRQ PD\ EH UHOHDVHG WR DQ\
     SHUVRQ RU HQWLW\ OLDEOH IRU SD\PHQW RQ WKH 3DWLHQW V EHKDOI LQ RUGHU WR YHULI\ FRYHUDJH RU SD\PHQW TXHVWLRQV
     RU IRU DQ\ RWKHU SXUSRVH UHODWHG WR EHQHILW SD\PHQW +HDOWKFDUH LQIRUPDWLRQ PD\ DOVR EH UHOHDVHG WR P\
     HPSOR\HU V GHVLJQHH ZKHQ WKH VHUYLFHV GHOLYHUHG DUH UHODWHG WR D FODLP XQGHU ZRUNHU V FRPSHQVDWLRQ


    ,I , DP FRYHUHG E\ 0HGLFDUH RU 0HGLFDLG , DXWKRUL]H WKH UHOHDVH RI KHDOWKFDUH LQIRUPDWLRQ WR WKH 6RFLDO
   6HFXULW\ $GPLQLVWUDWLRQ RU LWV LQWHUPHGLDULHV RU FDUULHUV IRU SD\PHQW RI D 0HGLFDUH FODLP RU WR WKH
   DSSURSULDWH VWDWH DJHQF\ IRU SD\PHQW RI D 0HGLFDLG FODLP 7KLV LQIRUPDWLRQ PD\ LQFOXGH ZLWKRXW
   OLPLWDWLRQ KLVWRU\ DQG SK\VLFDO HPHUJHQF\ UHFRUGV ODERUDWRU\ UHSRUWV RSHUDWLYH UHSRUWV SK\VLFLDQ
   SURJUHVV QRWHV QXUVH V QRWHV FRQVXOWDWLRQV SV\FKRORJLFDO DQGRU SV\FKLDWULF UHSRUWV GUXJ DQG DOFRKRO
   WUHDWPHQW DQG GLVFKDUJH VXPPDU\ )HGHUDO DQG VWDWH ODZV PD\ SHUPLW WKLV IDFLOLW\ WR SDUWLFLSDWH LQ
   RUJDQL]DWLRQV ZLWK RWKHU KHDOWKFDUH SURYLGHUV LQVXUHUV DQGRU RWKHU KHDOWK FDUH LQGXVWU\ SDUWLFLSDQWV DQG
   WKHLU VXEFRQWUDFWRUV LQ RUGHU IRU WKHVH LQGLYLGXDOV DQG HQWLWLHV WR VKDUH P\ KHDOWK LQIRUPDWLRQ ZLWK RQH
   DQRWKHU WR DFFRPSOLVK JRDOV WKDW PD\ LQFOXGH EXW QRW EH OLPLWHG WR LPSURYLQJ WKH DFFXUDF\ DQG LQFUHDVLQJ
   WKH DYDLODELOLW\ RI P\ KHDOWK UHFRUGV GHFUHDVLQJ WKH WLPH QHHGHG WR DFFHVV P\ LQIRUPDWLRQ DJJUHJDWLQJ
   DQG FRPSDULQJ P\ LQIRUPDWLRQ IRU TXDOLW\ LPSURYHPHQW SXUSRVHV DQG VXFK RWKHU SXUSRVHV DV PD\ EH
   SHUPLWWHG E\ ODZ , XQGHUVWDQG WKDW WKLV IDFLOLW\ PD\ EH D PHPEHU RI RQH RU PRUH VXFK RUJDQL]DWLRQV 7KLV
   FRQVHQW VSHFLILFDOO\ LQFOXGHV LQIRUPDWLRQ FRQFHUQLQJ SV\FKRORJLFDO FRQGLWLRQV SV\FKLDWULF FRQGLWLRQV
   LQWHOOHFWXDO GLVDELOLW\ FRQGLWLRQV JHQHWLF LQIRUPDWLRQ FKHPLFDO GHSHQGHQF\ FRQGLWLRQV DQGRU LQIHFWLRXV
   GLVHDVHV LQFOXGLQJ EXW QRW OLPLWHG WR EORRG ERUQH GLVHDVHV VXFK DV +,9 DQG $,'6




  2WKHU $FNQRZOHGJHPHQWV
  3HUVRQDO 9DOXDEOHV , XQGHUVWDQG WKDW WKH KRVSLWDO PDLQWDLQV D VDIH IRU WKH VDIHNHHSLQJ RI PRQH\ DQG
  YDOXDEOHV DQG WKH KRVSLWDO VKDOO QRW EH OLDEOH IRU WKH ORVV RI RU GDPDJH WR DQ\ PRQH\ MHZHOU\ GRFXPHQWV
  IXUV IXU FRDWV DQG IXU JDUPHQWV RU RWKHU DUWLFOHV RI XQXVXDO YDOXH DQG VPDOO VL]H XQOHVV SODFHG LQ WKH VDIH
  DQG VKDOO QRW EH OLDEOH IRU WKH ORVV RU GDPDJH WR DQ\ RWKHU SHUVRQDO SURSHUW\ XQOHVV GHSRVLWHG ZLWK WKH
  KRVSLWDO IRU VDIHNHHSLQJ 7KH OLDELOLW\ RI WKH KRVSLWDO IRU ORVV RI DQ\ SHUVRQDO SURSHUW\ WKDW LV GHSRVLWHG
  ZLWK WKH KRVSLWDO IRU VDIHNHHSLQJ LV OLPLWHG WR WKH JUHDWHU RI ILYH KXQGUHG GROODUV  RU WKH PD[LPXP
  UHTXLUHG E\ ODZ XQOHVV D ZULWWHQ UHFHLSW IRU D JUHDWHU DPRXQW KDV EHHQ REWDLQHG IURP WKH KRVSLWDO E\ WKH
  3DWLHQW
  7KH KRVSLWDO LV QRW UHVSRQVLEOH IRU WKH ORVV RU GDPDJH RI FHOO SKRQHV JODVVHV RU GHQWXUHV RU SHUVRQDO
  YDOXDEOHV XQOHVV WKH\ DUH SODFHG LQ WKH KRVSLWDO VDIH LQ DFFRUGDQFH ZLWK WKH WHUPV DV VWDWHG DERYH
  Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 7 of 10


                                                                         6+$: 7,027+< $/$1
    3$/06 :(67 +263,7$/                                                 REDACTED                    (5
                                                                        REDACTED
                                                                                        &KULVWLDQ -HDQQRW 0'
                                                                         '2%      REDACTE
                                                                                                      \    0
                                                                         05      REDACTED




    :HDSRQV([SORVLYHV'UXJV , XQGHUVWDQG DQG DJUHH WKDW LI WKH KRVSLWDO DW DQ\ WLPH EHOLHYHV WKHUH PD\ EH
    D ZHDSRQ H[SORVLYH GHYLFH LOOHJDO VXEVWDQFH RU GUXJ RU DQ\ DOFRKROLF EHYHUDJH LQ P\ URRP RU ZLWK P\
    EHORQJLQJV WKH KRVSLWDO PD\ VHDUFK P\ URRP DQG P\ EHORQJLQJV ORFDWHG DQ\ZKHUH RQ KRVSLWDO SURSHUW\
    FRQILVFDWH DQ\ RI WKH DERYH LWHPV WKDW DUH IRXQG DQG GLVSRVH RI WKHP DV DSSURSULDWH LQFOXGLQJ GHOLYHU\ RI
    DQ\ LWHP WR ODZ HQIRUFHPHQW DXWKRULWLHV

    3DWLHQW 9LVLWDWLRQ 5LJKWV , XQGHUVWDQG WKDW , KDYH WKH ULJKW WR UHFHLYH WKH YLVLWRUV ZKRP , RU P\ 3DWLHQW
    5HSUHVHQWDWLYH GHVLJQDWHV ZLWKRXW UHJDUG WR P\ UHODWLRQVKLS WR WKHVH YLVLWRUV , DOVR KDYH WKH ULJKW WR
    ZLWKGUDZ RU GHQ\ VXFK FRQVHQW DW DQ\ WLPH , ZLOO QRW EH GHQLHG YLVLWDWLRQ SULYLOHJHV RQ WKH EDVLV RI DJH
    UDFH FRORU QDWLRQDO RULJLQ UHOLJLRQ JHQGHU JHQGHU LGHQWLW\ DQG JHQGHU H[SUHVVLRQ DQG VH[XDO RULHQWDWLRQ
    RU GLVDELOLW\
    $OO YLVLWRUV , GHVLJQDWH ZLOO HQMR\ IXOO DQG HTXDO YLVLWDWLRQ SULYLOHJHV WKDW DUH QR PRUH UHVWULFWLYH WKDQ WKRVH
    WKDW P\ LPPHGLDWH IDPLO\ PHPEHUV ZRXOG HQMR\ )XUWKHU , XQGHUVWDQG WKDW WKH KRVSLWDO PD\ QHHG WR SODFH
    FOLQLFDOO\ QHFHVVDU\ RU UHDVRQDEOH UHVWULFWLRQV RU OLPLWDWLRQV RQ P\ YLVLWRUV WR SURWHFW P\ KHDOWK DQG VDIHW\
    LQ DGGLWLRQ WR WKH KHDOWK DQG VDIHW\ RI RWKHU 3DWLHQWV 7KH KRVSLWDO ZLOO FOHDUO\ H[SODLQ WKH UHDVRQ IRU DQ\
    UHVWULFWLRQV RU OLPLWDWLRQV LI LPSRVHG ,I , EHOLHYH WKDW P\ YLVLWDWLRQ ULJKWV KDYH EHHQ YLRODWHG , RU P\
    UHSUHVHQWDWLYH KDV WKH ULJKW WR XWLOL]H WKH KRVSLWDO V FRPSODLQW UHVROXWLRQ V\VWHP
    $GGLWLRQDO 3URYLVLRQ IRU $GPLVVLRQ RI 0LQRUV ,QFDSDFLWDWHG 3DWLHQW , WKH XQGHUVLJQHG DFNQRZOHGJH
    DQG YHULI\ WKDW , DP WKH OHJDO JXDUGLDQ RU FXVWRGLDQ RI WKH PLQRULQFDSDFLWDWHG SDWLHQW


 3DWLHQW 6HOI 'HWHUPLQDWLRQ $FW , KDYH EHHQ IXUQLVKHG LQIRUPDWLRQ UHJDUGLQJ $GYDQFH 'LUHFWLYHV VXFK
     DV GXUDEOH SRZHU RI DWWRUQH\ IRU KHDOWKFDUH DQG OLYLQJ ZLOOV  3OHDVH LQLWLDO RU SODFH D PDUN QH[W RQH
                                                                                                        WR  RI
     WKH IROORZLQJ DSSOLFDEOH VWDWHPHQWV


      , H[HFXWHG DQ $GYDQFH                  , KDYH QRW H[HFXWHG DQ                           , KDYH QRW H[HFXWHG DQ
      'LUHFWLYH DQG KDYH EHHQ                $GYDQFH 'LUHFWLYH ZLVK WR                       $GYDQFH 'LUHFWLYH DQG GR QRW
      UHTXHVWHG WR VXSSO\ D FRS\             H[HFXWH RQH DQG KDYH UHFHLYHG                    ZLVK WR H[HFXWH RQH DW WKLV
      WR WKH KRVSLWDO                        LQIRUPDWLRQ RQ KRZ WR H[HFXWH                    WLPH
                                             DQ $GYDQFH 'LUHFWLYH
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 8 of 10


                                                                      6+$: 7,027+< $/$1
    3$/06 :(67 +263,7$/                                               REDACTED                     (5
                                                                      REDACTE
                                                                                       &KULVWLDQ -HDQQRW 0'
                                                                      '2%        REDACTE
                                                                                                     \    0
                                                                      05        REDACTED




 1RWLFH RI 3ULYDF\ 3UDFWLFHV , DFNQRZOHGJH WKDW , KDYH UHFHLYHG WKH KRVSLWDO¶V 1RWLFH RI 3ULYDF\
    3UDFWLFHV ZKLFK GHVFULEHV WKH ZD\V LQ ZKLFK WKH KRVSLWDO PD\ XVH DQG GLVFORVH P\ KHDOWKFDUH LQIRUPDWLRQ
    IRU LWV WUHDWPHQW SD\PHQW KHDOWKFDUH RSHUDWLRQV DQG RWKHU SUHVFULEHG DQG SHUPLWWHG XVHV DQG GLVFORVXUHV ,
    XQGHUVWDQG WKDW WKLV LQIRUPDWLRQ PD\ EH GLVFORVHG HOHFWURQLFDOO\ E\ WKH 3URYLGHU DQGRU WKH 3URYLGHU¶V
    EXVLQHVV DVVRFLDWHV , XQGHUVWDQG WKDW , PD\ FRQWDFW WKH KRVSLWDO 3ULYDF\ 2IILFHU GHVLJQDWHG RQ WKH QRWLFH LI
    , KDYH D TXHVWLRQ RU FRPSODLQW 7R WKH H[WHQW SHUPLWWHG E\ ODZ , FRQVHQW WR WKH XVH RI GLVFORVXUH RI P\
    LQIRUPDWLRQ IRU WKH SXUSRVHV GHVFULEHG LQ WKH KRVSLWDO¶V 1RWLFH 3ULYDF\ 3UDFWLFH


 $FNQRZOHGJH
     ,QLWLDO




 &RQVHQW WR $XWKRUL]H 8VH RI (PDLO DQG 7H[W IRU 3DWLHQW %LOOLQJ DQG )LQDQFLDO 2EOLJDWLRQV %\ P\
    FRQVHQW EHORZ , DXWKRUL]H WKH XVH RI DQ\ HPDLO DGGUHVV RU FHOOXODU WHOHSKRQH QXPEHU , SURYLGH IRU
    UHFHLYLQJ LQIRUPDWLRQ UHODWLQJ WR P\ ILQDQFLDO REOLJDWLRQV LQFOXGLQJ SD\PHQW UHPLQGHUV GHOLQTXHQW
    QRWLILFDWLRQV LQVWUXFWLRQV DQG OLQNV WR KRVSLWDO 3DWLHQW ELOOLQJ LQIRUPDWLRQ , XQGHUVWDQG DQG DFNQRZOHGJH
    WKDW P\ SDWLHQW DFFRXQW QXPEHU PD\ DSSHDU LQ WKH HPDLO RU WH[W



 $FNQRZOHGJH                               , FRQVHQW WR XVH RI HPDLO IRU 3DWLHQW ELOOLQJV DQG ILQDQFLDO REOLJDWLRQ
     ,QLWLDO




 $FNQRZOHGJH                               , FRQVHQW WR XVH RI WH[W IRU 3DWLHQW ELOOLQJV DQG ILQDQFLDO REOLJDWLRQ
     ,QLWLDO
 Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 9 of 10



                                                                         6+$: 7,027+< $/$1
    3$/06 :(67 +263,7$/                                                  REDACTED                    (5
                                                                         REDACTE
                                                                                         &KULVWLDQ -HDQQRW 0'
                                                                         '2%               
                                                                                     REDACTED
                                                                                                            \    0
                                                                         05        REDACTED




 $FNQRZOHGJHPHQW , KDYH EHHQ JLYHQ WKH RSSRUWXQLW\ WR UHDG DQG DVN TXHVWLRQV DERXW WKH LQIRUPDWLRQ
    FRQWDLQHG LQ WKLV IRUP VSHFLILFDOO\ LQFOXGLQJ EXW QRW OLPLWHG WR WKH ILQDQFLDO REOLJDWLRQ V SURYLVLRQV DQG
    DVVLJQPHQW RI EHQHILW SURYLVLRQV DQG , DFNQRZOHGJH WKDW , HLWKHU KDYH QR TXHVWLRQV RU WKDW P\ TXHVWLRQV
    KDYH EHHQ DQVZHUHG WR P\ VDWLVIDFWLRQ DQG WKDW , KDYH VLJQHG WKLV GRFXPHQW IUHHO\ DQG ZLWKRXW LQGXFHPHQW
    RWKHU WKDQ WKH UHQGLWLRQ RI VHUYLFHV E\ WKH 3URYLGHUV


 $FNQRZOHGJH
    ,QLWLDO




 $FNQRZOHGJHPHQW RI 1RWLFH RI 3DWLHQW 5LJKWV DQG 5HVSRQVLELOLWLHV , KDYH EHHQ IXUQLVKHG ZLWK D
     6WDWHPHQW RI 3DWLHQW 5LJKWV DQG 5HVSRQVLELOLWLHV HQVXULQJ WKDW , DP WUHDWHG ZLWK UHVSHFW DQG GLJQLW\ DQG
     ZLWKRXW GLVFULPLQDWLRQ RU GLVWLQFWLRQ EDVHG RQ DJH JHQGHU GLVDELOLW\ UDFH FRORU DQFHVWU\ FLWL]HQVKLS
     UHOLJLRQ SUHJQDQF\ VH[XDO RULHQWDWLRQ JHQGHU LGHQWLW\ RU H[SUHVVLRQ QDWLRQDO RULJLQ PHGLFDO FRQGLWLRQ
     PDULWDO VWDWXV YHWHUDQ VWDWXV SD\PHQW VRXUFH RU DELOLW\ RU DQ\ RWKHU EDVLV SURKLELWHG E\ IHGHUDO VWDWH RU
     ORFDO ODZ

   $FNQRZOHGJH
      ,QLWLDO
Case 9:19-cv-80647-RKA Document 21-6 Entered on FLSD Docket 06/14/2019 Page 10 of 10



                                                                                6+$: 7,027+< $/$1
3$/06 :(67 +263,7$/                                                             REDACTED                    (5
                                                                                REDACTE
                                                                                                &KULVWLDQ -HDQQRW 0'
                                                                                '2%               
                                                                                            REDACTED
                                                                                                                   \    0
                                                                                05        REDACTED




 'DWH                              , WKH XQGHUVLJQHG DV WKH 3DWLHQW RU 3DWLHQW 5HSUHVHQWDWLYH RU IRU D
                                    PLQRULQFDSDFLWDWHG 3DWLHQW DV WKH OHJDO JXDUGLDQ KHUHE\ FHUWLI\ , KDYH UHDG DQG
 REDACTED
            
                                    IXOO\ DQG FRPSOHWHO\ XQGHUVWDQG WKLV &RQGLWLRQV RI $GPLVVLRQ DQG $XWKRUL]DWLRQ
 7LPH
                                    IRU 0HGLFDO WUHDWPHQW DQG WKDW , KDYH VLJQHG WKLV &RQGLWLRQV RI $GPLVVLRQ DQG
                                    $XWKRUL]DWLRQ IRU 0HGLFDO 7UHDWPHQW NQRZLQJO\ IUHHO\ YROXQWDULO\ DQG DJUHH WR
  SP                        EH ERXQG E\ LWV WHUPV , KDYH UHFHLYHG QR SURPLVHV DVVXUDQFHV RU JXDUDQWHHV
                                    IURP DQ\RQH DV WR WKH UHVXOWV WKDW PD\ EH REWDLQHG E\ DQ\ PHGLFDO WUHDWPHQW RU
                                    VHUYLFHV ,I LQVXUDQFH FRYHUDJH LV LQVXIILFLHQW GHQLHG DOWRJHWKHU RU RWKHUZLVH
                                    XQDYDLODEOH WKH XQGHUVLJQHG DJUHHV WR SD\ DOO FKDUJHV QRW SDLG E\ WKH LQVXUHU

  3DWLHQW3DWLHQW 5HSUHVHQWDWLYH 6LJQDWXUH                        :LWQHVV 6LJQDWXUH DQG 7LWOH
                                                                   (OHFWURQLFDOO\ ZLWQHVVHG E\ ,YHOLVVH (VWHYH]
                                                                           SP
                                                                   REDACTED




     3DWLHQW RU $XWKRUL]HG 5HSUHVHQWDWLYH 6LJQDWXUH
                                                                   $GGLWLRQDO :LWQHVV 6LJQDWXUH DQG 7LWOH
     (OHFWURQLFDOO\ VLJQHG RQ            30
                                REDACTED                            UHTXLUHG IRU 3DWLHQWV XQDEOH WR VLJQ ZLWKRXW D
                                                                   UHSUHVHQWDWLYH RU 3DWLHQWV ZKR UHIXVH WR VLJQ

       ,I \RX DUH QRW WKH 3DWLHQW SOHDVH LGHQWLI\
       \RXU 5HODWLRQVKLS WR WKH 3DWLHQW
       0DUN UHODWLRQVKLS V IURP OLVW EHORZ 
              3DWLHQW



                                                                   +&$ )ORULGD &RQGLWLRQV 2I $GPLVVLRQ DQG
                    3DWLHQW LV 8QDEOH WR 6LJQ                      &RQVHQW WR 2XWSDWLHQW 6HUYLFHV (QJOLVK
                                                                   
